             Case 3:15-cv-05750-JCS Document 87 Filed 12/05/18 Page 1 of 2



 1   DILLINGHAM & MURPHY, LLP
     JOHN N. DAHLBERG (SBN 85122)
 2   601 Montgomery Street, Suite 1900
     SAN FRANCISCO, CALIFORNIA 94111
 3   TELEPHONE: (415) 397-2700
     FACSIMILE: (415) 397-3300
 4   jnd@dillinghammurphy.com

 5   ATTORNEYS FOR THE LAW OFFICES OF
     PALMER, REIFLER & ASSOCIATES, P.A.
 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                            NORTHERN DISTRICT – SAN FRANCISCO

10

11    SEPHORA USA, Inc.,                              CASE NO. 3:15-cv-05750-JCS

12                   Plaintiff,
                                                      WITHDRAWAL OF DEFENDANT’S
13           v.                                       SEPARATELY-FILED EVIDENTIARY
                                                      OBJECTIONS TO PLAINTIFF’S
14    PALMER, REIFLER & ASSOCIATES, a
      Florida Corporation,                            RENEWED MOTION TO ENFORCE
                                                      SETTLEMENT AGREEMENT
15
                     Defendant.
16                                                    Date:         January 11, 2019
                                                      Time:         9:30 a.m.
17                                                    Courtroom:    G, 15th Floor
                                                      Judge:        Joseph C. Spero
18
19

20          Defendant erroneously filed separate Evidentiary Objections (Dkt.85) to portions of the
21   declarations of Sephora’s corporate Treasurer Stefan Jensen (Dkt. 83-1) and attorney Daniel
22   Rockey (Dkt. 83-2) during the afternoon of December 4, 2018 as part of its timely response to
23   the plaintiff’s motion to enforce the Settlement Agreement (Dkt.83).
24          Defendant hereby withdraws the Objections but only as a separate filing. Defendant has
25   integrated the original objections today into the corrected and revised response Memorandum
26   also filed today at pp.18-19 to comply with L.R.7-3(a).
27

28
     Case No. 3:15-cv-05750-JCS
     WITHDRAWAL OF SEP FILED EVIDENTIARY OBJECTIONS TO RENEWED MOTION TO ENFORCE
     SETTLEMENT AGREEMENT
           Case 3:15-cv-05750-JCS Document 87 Filed 12/05/18 Page 2 of 2



 1   DATED: December 5, 2018                   DILLINGHAM & MURPHY, LLP
                                               JOHN N. DAHLBERG
 2

 3                                                /s/ John N. Dahlberg
                                         BY:   _________________________________
 4                                             ATTORNEYS FOR THE LAW OFFICES OF
                                               PALMER, REIFLER & ASSOCIATES, P.A.
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
     Page No. 1 – Case No. 3:15-cv-05750-JCS
     WITHDRAWAL OF SEP FILED EVIDENTIARY OBJECTIONS TO RENEWED MOTION TO ENFORCE
     SETTLEMENT AGREEMENT
